Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections 37 CFR 1,75(a)
Claims 7 and 11-20 are objected to under 37 CFR 1.75(a) for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
             In claim 7:
             Claim 7 is objected to as it depends upon itself.   Claim 7 should depend on claim 6.
             In claim 11:
             The term “operable”, line 4, does not positively define the claimed limitation. It is suggested to replace with --configured--.
             The term “operable”, line 7, also does not positively define the claimed limitation.  It is suggested to replace with --configured to operate--.
              In claim 19:
             The claim recites the system of claim 11, further comprising a bandpass filter configured to transmit signals with frequencies between about 400 and 8000 Hertz (Hz).  However, it is unclear from the claim as to how the bandpass filter is structurally or relatively connected or interconnected with limitations early recited in claim 11 so that it can transmit the signals.  In other words, there is no structural connection between the bandpass filter recited in this claim and other limitations early recited in claim 11.
             Dependent claims 12-18 and 20 are also objected to for the same reasons as their base claim 11.    
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-10 of U.S. Patent No. 11,026,013. Although the claims at issue are not identical, they are not patentably distinct from each other because limitations in claims  1-3, 7-10 of U.S. Patent No. 11,026,013 anticipate all of limitations recited in claims 1-7, 9 and 10 of the present application with slightly different wordings in the claimed languages.  See the corresponding claims listed below.
            Claims in the present application                   Claims in the U.S. Patent No. 11,026,013
                               1                                                                     1
                               2                                                                     1
                               3                                                                     1
                               4                                                                     1
                               5                                                                     2 or 3
                               6                                                                     7
                               7                                                                     8
                               8                                                                     1
                               9                                                                     9
                               10                                                                   10
                               11                                                                   12
                               12                                                                   12
                               13                                                                   12
                               14                                                                   12
                               15                                                                   12
                               16                                                                   13
                               17                                                                   18
                               18                                                                   19
                               19                                                                   20
           For claim 20, see claim 11 of the U.S. Patent No. 11,026,013, and for limitation of the at least piezoelectric transducer or electromechanical transducer further included in claim 20, using either the piezoelectric transducer or the electromechanical transducer as the bone conduction transducer is known in the art due to its compact size and light weight (Official notice); therefore,  it would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to use either piezoelectric transducer or electromechanical transducer as the bone conduction transducer in order to obtain the device with  compact size and light weight.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (CA 2578083).
            Regarding claim 1, Wang, according to Fig. 1, discloses a system to carry out a method comprising: 
            establishing a communicable link (wireless communication between device 5 and device 2 is established) between a bone conduction communication system (see devices 1-3 as a bone conductive communication system) comprising a bone conduction transducer (see devices 1 and 2 as the bone conduction transducer) and a communication system (see device 5 as the communication system);
             operating the bone conduction transducer in a speaker mode (talking mode, page 11, lines 6-16) wherein the bone conduction transducer (1, 2) is configured to detect a vibration (oscillating wave) associated with a bone of a user (see oscillating wave of the user when talking is detected and converted into an electrical wave by oscillator 20 of the bone conduction device (1,2); 
              at the bone conduction communication system (1-3):
                       receiving  an audio signal (sound signal, page 10, lines 30--32) from the communication system (device 5); 
                       switching the bone conduction transducer (1, 2) from the speaker mode (talking mode) to a listener mode (receiving and hearing mode, page 10, line 26 to page 11, lines 6), wherein in the listener mode (receiving and hearing mode) the bone conduction transducer (1, 2) outputs the audio signal (see device 1 of the bone conductive transducer (1, 12) receives the signal, converts the signal into oscillation wave and deliveries the oscillation wave to the ear, page 11, lines 3-6).
            Regarding claim 8, see page 11, lines 6-16,  which further discloses when the bone conduction transducer (1, 2) is in the speaker mode (talking mode, page 11, lines 6-16), generating a second audio signal based on the detected vibration (see oscillation wave as the vibration converted into electrical wave by device 2 of bone conduction transducer (1, 2) as the second sound signal); and transmitting the second audio signal to the communication system (see electrical wave is processed by processing unit 30, amplified by amplifier 44, and transmitted to the communication system 5).  
Claim(s) 1, 8, 11-13 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al.  (KR 20070119613 ).  See English translation attached herewith.
            Regarding claim 1, Kato et al., according to Figs. 1-4 and 17-19, discloses a system to carry out a method comprising:  
            establishing a communicable link (wireless communication 656) between a bone conduction communication system (see devices 665, 667 as a bone conductive communication system) comprising a bone conduction transducer (see devices 665 and 667 as the bone conduction transducer) and a communication system (see device 644 as the communication system);  
            operating the bone conduction transducer (665, 667) in a speaker mode (see microphone or voice input mode or transmission state as speaker mode, and see device (665, 667) is operated in voice input mode or transmission state) wherein the bone conduction transducer (665, 667) is configured to detect a vibration (vibration from vibrator 33 shown in Fig. 5 or 6) associated with a bone of a user (see Fig. 5, 6 or 8-9);
            at the bone conduction communication system (665, 667):
                        receiving  an audio signal from the communication system (see music from device 644 is received by device 665, 667 through adapter 656);
                        switching the bone conduction transducer (see 665, 667 which describes in details in Figs. 17-19 is switched by switch means 1008 or switching mode 1020) from the speaker mode (microphone or voice input mode or transmission state) to a listener mode (see  content listening mode or reception state as listener mode), wherein in the listener mode (content listening mode or reception state) the bone conduction transducer (665, 667) outputs the audio signal (see device 665, 667 of the bone conductive transducer receives the signal from device 655 and output music signal).
              Regarding claim 8, see Figs. 4 and 17-19  which further disclose when the bone conduction transducer (665, 667) is in the speaker mode (voice input mode or transmission state), generating a second audio signal (see signal outputted from circuit 1008 in Fig. 17) based on the detected vibration (see vibration detected by vibrator 33 provided within  bone conduction device (1009, 1010) as the second sound signal); and transmitting the second audio signal to the communication system (see electrical wave is processed by processing unit 30, amplified by amplifier 44, and transmitted to the communication system 5).  
             Regarding claim 11, Kato et al., according to Figs.  1-4 and 17-19, discloses a  bone conduction communication system (see bone conduction device 665 and 667 in Fig. 1 and 4) operable to communicate with a communication system (see cellular phone 644 as a communication system), the bone conduction communication system comprising:
             a communication module (see circuits 666, 667 as the communication module) operable to transmit acoustic signals to and receive acoustic signals from the communication system (see Fig. 4 which discloses circuits 666 and 667 to  transmit acoustic signals to and receive acoustic signals from the communication 644 through adapter 656); 
             a bone conduction transducer (665, 667) communicably coupled to the communication module (666, 667), the bone conduction transducer (665, 667) operable between a set of operation modes (content listening mode and voice input mode), comprising: 
                       an output mode (see content listening mode or reception state as an output mode) wherein the bone conduction transducer (665, 667) transmits a received acoustic signal (acoustic signal such as music from the phone 644) as a vibration to a head surface of a user; and
                       an input mode (see microphone or voice input mode or transmission state as an input mode), wherein the bone conduction transducer (665, 667) inherently converts a vibration of the head surface of the user into an acoustic signal (a vibration of the head surface of the user (from vibrating part 33 in Figs. 5 and 6) is inherently converted into an acoustic signal by the transducer/speaker  (665, 667) as the transducer/speaker  (665, 667) is bone conduction type); and
                        a mode selector (switching means 1008 in Fig. 17 or mode switch 1020 in Fig. 18) configured to control the operation mode of the bone conduction transducer (665, 667).
             Regarding claim 12, see example 2 which discloses  a default operation mode of the bone conduction transducer is the input mode (default setting is microphone and speaker mode which includes the input mode).  
              Regarding claim 13, see example 2 which discloses the mode selector switches the bone conduction transducer (665, 667 or 1009, 1010) to the output mode (speaker mode or reception state) in response to receiving an acoustic signal from the communication system (a state, when no transmission is made, is determines as  a reception state which receiving signal from the communication device (644) and the bone conduction transducer ( 665, 667 or 1009, 1010) is switched to operate as the output mode (speaker mode). 
             Regarding claim 20, see Figs, 5, 62, 11-13 which disclose  the bone conduction transducer (665, 667) comprises at least one of a piezoelectric transducer or an electromechanical transducer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CA 2578083) or Kato et al.  (KR 20070119613 ) in view of Federsen et al. (US 20190181823).
            Wang and Kato et al., each discloses all of limitations recited in the instant claimed invention (see the 102 rejection applied to claims 1 and 8 above) except for the use of  detecting an echo in the second audio signal by detecting an amplification of a frequency in the second audio signal; and  reducing the echo.  
             Federsen et al., according to paragraphs 0046 and 0145, teaches the use of filtering unit configured to cancel echo in low frequency region of the audio signals to be transmitted to far end listener and received by the bone conduction hearing device in a telephone mode. Accordingly, the echo is detected and canceled by detecting low frequency region of the audio signals by the use of filtering unit.
              Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of either Wang or Kato et al.  by providing the filtering unit, as taught  Federsen et al.,  to perform the function of  detecting and canceling the echo in the  audio signal by detecting low frequency in the second audio signal.  The motivation for this modification is to obtain high quality sound signal be transmitted to the far end listener and/or received by the bone conduction hearing device.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al.  (KR 20070119613 ) in view of Kondou et al. (JP H05329134).
             Kata et al., according to Figs. 1-4 and 17-19, discloses a system comprising all of limitations recited in the instant claimed invention (see the rejection applied to claim 11 above) except for the use of a bandpass filter configured to transmit signals with frequencies between about 400 and 8000 Hertz (Hz), as further recited in claim 19.  
               Kondou et al., in order to eliminate the adverse effect of background noise in the sound signal, according to Fig. 1, teaches the use of bandpass filter (see bandpass filter 2) configured to transmit signals with frequency band centering on 2000Hz which falls within  frequencies between about 400 and 8000Hz.
              Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effective filed to modify the system of Kata et al. by providing the bandpass filter as taught by Kondou et al, to transmit signals with frequency band (2000Hz) within  frequencies between about 400 and 8000Hz. The motivation for this modification is to eliminate the adverse effect of background noise in the sound signal and thereby to obtain a high quality sound signal.
Allowable Subject Matter
Claims 2-7, 9, 14-18  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is timely filed and used to overcome an actual or provisional rejection based on nonstatutory double patenting, set forth in this Office action.
Claims 2-7, 9 and 14-18 are allowable over the prior art of record because the prior art of record including KR 20070119613 as the closest prior art which is directed to the similar subject matter of the claimed invention (see the 102 rejection above). However, there is at least a difference between the closest prior art and claimed invention that the closest prior art fails to include the following claimed features.
             Claimed features including: the method of claim 1, further comprising returning the bone conduction transducer to the speaker mode after a predetermined time, as recited in claim 2.  
             Claimed features including: the method of claim 1, wherein switching the bone conduction transducer from the speaker mode to the listener mode comprises wherein switching the bone conduction transducer from the speaker mode to the listener mode when the audio signal exceeds a threshold, as recited in claim 3.  
             Claimed features including: the method of claim 1, further comprising:  comparing the audio signal to a threshold; when the audio signal exceeds the threshold, attenuating the audio signal; and when the audio signal is less than the threshold, amplifying the audio signal, as recited in claim 6..  
             Claimed features including: the method of claim 8, wherein transmitting the second audio signal comprises transmitting the second audio signal when the second audio signal exceeds a transmission threshold, as recited in claim 9.  
             Claimed features including: the bone conduction communication system of claim 13, where the mode selector switches the bone conduction transducer to the output mode when the received acoustic signal exceeds a threshold signal, as recited in claim 13.  
             Claimed features including: the bone conduction communication system of claim 13, wherein the mode selector returns the bone conduction transducer to the input mode after a predetermined time, as recited in claim 15.  
             Claimed features including: the bone conduction communication system of claim 11, further comprising a signal modifier operable to: " attenuate a received acoustic signal when the received acoustic signal exceeds a threshold; and " amplify the received acoustic signal when the received acoustic signal is less than the threshold, as recited in claim 17.  
             Other references of the record are also directed to a similar concept of the claimed invention, but none of them suggests nor fairly teaches any feature or obvious improvement that is directed to the claimed features identified above as the difference between the closest prior art and the claimed invention so that it can relied upon to modify the closest prior art to derive the claimed invention as recited in each of claims 2, 3, 6, 9, 13, 15 and 17.  Therefore, claims 2, 3, 6, 9, 13, 15 and 17 are allowable over the prior art of record, and dependent claims 4, 5, 14, 16 and 18 are also allowable over the prior art of record for the same reasons as their respective base claim.  Claim 7 would be also allowable over the prior art of record with claim 6 if it is amended to depend upon claim 6.
                                                               Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited herewith are directed to a bone conduction system having a conduction transducer controlled to operate as a input mode and output mode.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595. The examiner can normally be reached Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THANG V TRAN/Primary Examiner, Art Unit 2688